Citation Nr: 0416965	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-17 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to March 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for major depression and 
PTSD.  

The issues of entitlement to service connection for major 
depression and PTSD will be remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
veteran is advised that VA will notify him if further action 
is required on his part.  

REMAND

In light of the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003), further 
evidentiary development is necessary in this case.  As 
explained further below, the veteran should receive specific 
notice of the kinds of credible evidence particularly 
probative for an in-service stressor due to assault; there 
are outstanding, relevant medical records that should be 
obtained; and if warranted, the veteran should be afforded a 
VA examination.

Facts

In September 2002 the veteran testified at a hearing before a 
Decision Review Officer.  He stated that as a teenager he 
entered the Job Corps, got a GED, and upon graduating 
enlisted in the Army.  During basic training a drill sergeant 
started abusing him, treating the veteran like a "whipping 
boy" to put him "in line" as an example to others.  The 
drill sergeant gave other troops the permission to discipline 
the veteran, and at night the sergeant used to "beat me, set 
my feet on fire, then tried to sodomize me . . . I was put on 
KP duty more than my share."  The veteran testified that he 
was subjected to racial epithets.  The veteran stated that 
the sergeant did not let him graduate, but kept him to re-
train with other incoming enlistees.  The veteran confided in 
other soldiers that he had thoughts of killing himself.  He 
then went to serve in Germany.  The veteran stated that the 
only medical treatment he received was "limited Article 15, 
65, and 65 [meaning] 65 days restriction and 65 days extra 
duty.  'Cause if you look back into my disciplinary record, 
you can kinda see the kind of field rating I was . . . a 
person who was being rebellious."  The veteran spoke with 
the IG, but never made out a claim because he was too 
embarrassed to seek help.  After being discharged, the 
veteran testified to periods of homelessness over the years, 
and he never held a job more than four months.  He obtained 
legal representation to seek Social Security benefits for 
major depression.  

The veteran's service medical records document, among other 
things, that in July 1979 he was held in violation of Article 
91, UCMJ, for disrespectful and threatening remarks to an 
officer.  In December 1979 the veteran was disciplined for 
using derogatory language and disobeying orders of a superior 
officer.  In March 1980 the veteran's commander recommended 
that he be awarded a General Discharge Certificate, because 
the veteran could not adapt to the military way of life, 
which stemmed from a lack of self-discipline.  

An April 1994 psychiatric review generated by the Social 
Security Administration indicated that there was sufficient 
evidence to demonstrate the veteran suffered from a moderate 
depressive syndrome.  Due to the syndrome, the veteran 
experienced moderate restriction on the activities of daily 
life; had marked difficulty in maintaining social functioning 
frequent deficiencies of concentration and persistence to 
complete tasks in a timely manner; and had repeated episodes 
of deterioration or decompensation in work or work-like 
settings which caused the veteran to withdraw from that 
situation or to experience exacerbation of signs and 
symptoms.  

February 1998 medical records from the Dallas County Hospital 
illustrate that the veteran was admitted upon extreme 
agitation exhibited while incarcerated for traffic 
violations.  He stated that he felt depressed but did not 
have suicidal ideations, and that he had severe problems with 
controlling his anger.  

In an October 2001 statement submitted by the veteran at the 
RO's behest for evidence of an in-service stressor, he stated 
that his drill sergeant told fellow troops to "take care" 
of him at night, and that the troops gave him "blanket 
partys [sic], tie me up, light feet on fire, beatings went on 
through out basic a number of weeks."

Notice

The veteran received a general VCAA notice in June 2001.  
Again, the veteran testified that during basic training he 
had been physically assaulted, verbally abused, and a 
sergeant had tried to sexually assault him.  An October 2002 
Statement of the Case (SOC), and a December 2003 Supplemental 
Statement of the Case (SSOC), (which the veteran did not 
receive), cited 38 C.F.R. § 3.304(f) (2003), which governs 
service connection for PTSD.  Though the SOC and SSOC recited 
some parts of 38 C.F.R. § 3.304(f), neither of these 
documents, nor the June 2001 VCAA notice, recited 38 C.F.R. 
§ 3.304(f)(3), which delineates that if a PTSD disorder claim 
is based on an in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, among other things, 
statements from family members, roommates, fellow service 
members, or clergy.  Id.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Id.  Examples 
of behavior changes that may constitute credible evidence of 
the stressor include, but are not limited to:  a request for 
a transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression; 
panic attacks; or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.  
Particularly, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him the opportunity to furnish this type of evidence 
or advise VA of potential sources of such evidence.  Id.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

In this case, the veteran should be informed of the preceding 
information in order to effectively gather or identify 
relevant evidence.

Records

After the appeal was perfected, in May 2003 the veteran 
submitted information concerning current medical treatment 
from Dr. Huffman and the Parkland Memorial Hospital.  The RO 
mailed authorization and release forms to the veteran to get 
the records, but the letter was returned to the RO.  The same 
thing happened with the December 2003 SSOC.  The veteran's 
current address, however, has been clarified, and as such, 
another attempt should be made to obtain these records.  
Additionally, the RO should attempt to obtain the veteran's 
personnel records for any corroborative information contained 
therein.

Accordingly, the case is REMANDED to the RO for the following 
action:
 
1.  The RO should ensure compliance 
with all notice and assistance 
requirements in the VCAA.  The veteran 
should be advised of the provisions in 
38 C.F.R. § 3.304(f)(3), and be given 
an appropriate amount of time in which 
to identify or submit evidence.

2.  The RO should attempt to obtain the 
outstanding medical records identified 
by the veteran from Dr. Huffman and the 
Parkland Memorial Hospital.  
Additionally, the RO should attempt to 
obtain the veteran's personnel records 
in compliance with 38 C.F.R. 
§ 3.159(c)(2)&(3).  If the RO is unable 
to obtain these records the RO will 
notify the veteran as such in 
compliance with 38 C.F.R. 
§ 3.159(e)(i)-(iv).  If any other 
relevant records become apparent and 
should be obtained, the RO should do so 
as per 38 C.F.R. § 3.159(e)(2).

3.  After conducting any additional 
indicated development, including a VA 
examination if warranted, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
major depression and PTSD.  If the 
determination of this claim remains 
unfavorable to the veteran, the RO must 
issue a Supplemental Statement of the 
Case and provide him a reasonable 
period of time in which to respond 
before this case is returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


